Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 29, 2022

                                      No. 04-22-00418-CR

                                      Johnny GONZALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CR-0573
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        Ms. Mary Beth Sasala is the court reporter responsible for preparing, certifying, and
filing the reporter’s record in this appeal. On August 2, 2022, this court ordered Ms. Sasala to
file her record no later than September 1, 2022. Because Ms. Sasala did not file the record, on
September 14, 2022, this court ordered Ms. Sasala to file the reporter’s record no later than
September 26, 2022. On September 23, 2022, she filed a Notification of Late Record explaining
her delay and requesting an extension until October 24, 2022. The request is GRANTED, and
Ms. Sasala is ORDERED to file the reporter’s record no later than October 24, 2022.

       Further requests for additional time to file the reporter’s record will be disfavored.



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court